Title: To George Washington from Andrew Ellicott, 28 February 1794
From: Ellicott, Andrew
To: Washington, George


          
            Sir
            Philadelphia Feby 28th 1794
          
          The enclosed letter was to have been delivered by me, to you, last June; but from an expectation founded on my own feelings, I supposed that the
            commissioners for the public buildings in the City of Washington would certainly in the
            course of the summer go into an enquiry respecting the conduct of Mr
            Dermott; which was fully stated to them in several reports, particularly one bearing
            date June 17th, 1793, added to a wish that you might have no further trouble on my
            account with the embarrassing affairs of the City; I have been
            induced to delay its delivery till this time; fully convinced that no transaction of Mr
            Dermott’s, however injurious to the public, could induce the commissioners to institute
            an enquiry into his conduct. I have the Honour to be Your very
            Hbe Servt
          
            Andw. Ellicott
          
        